Citation Nr: 1520731	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-11 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for residuals of a bilateral mammoplasty.

2.  Entitlement to service connection for residuals of a bilateral mammoplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Counsel 



INTRODUCTION

The Veteran had active service from September 1982 to July 1990, February to May 1991, April 2003 to March 2005, and from July to August 2006. 


FINDINGS OF FACT

1.  In April 2006, the RO denied service connection for residuals of a bilateral mammoplasty on the basis that there was no evidence of a chronic disability.  The Veteran received notice of the decision but did not disagree and the decision became final.

2.  Evidence received since the April 2006 rating decision includes clinical records showing post-service complications from a bilateral mammoplasty.

3.  The Veteran underwent bilateral mammoplasty during active duty; she subsequently underwent corrective surgery as a result of the bilateral mammoplasty.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the Veteran's claim of service connection for residuals of a bilateral mammoplasty.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2014).

2.  Residuals of a bilateral mammoplasty were incurred as a result of service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

In April 2006, the RO denied the claim of service connection for a bilateral mammoplasty and that decision became final.  At that time, the evidence failed to show a current chronic disability or a chronic disability in service regarding the Veteran's bilateral mammoplasty.  There was no evidence received within one year and the decision became final.

The Veteran has submitted several items of evidence since the previous April 2006 adverse decision, including private clinical records indicating that, in July 2010, she underwent a surgical explant of the breast implants received in service due to leakage.  

Reviewing the evidence in its entirety, there is a sufficient evidentiary basis to reopen the Veteran's claim.  The newly-received medical records show that she has current residuals of a bilateral mammoplasty.  Thus, evidence submitted since the RO's April 2006 decision, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim.  Therefore, new and material evidence has been received since the RO's April 2006 decision, and reopening the claim of service connection for bilateral mammoplasty, to include residuals, is warranted.  

Having reopened the claim, the Board will consider the claim on the merits. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The service personnel records show that in April 1988, the Veteran underwent bilateral mammoplasty.  Thus, the Board finds that bilateral mammoplasty was incurred during a period of active duty.  In July 2010, private treatment records reflect that she underwent reconstructive surgery.  An August 2010 care manager advocate indicated that the Veteran's July 2010 surgery was the result of complications of the in-service bilateral mammoplasty. 

As to the relationship of a current disability to service, the evidence shows that the Veteran underwent bilateral mammoplasty during active service and that she underwent additional surgery since service as a result of the in-service procedure.  In the absence of evidence to the contrary, the Board finds that the currently-diagnosed residuals of a bilateral mammoplasty are related to the in-service bilateral mammoplasty, and service connection is warranted.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, the Board is reopening and granting the claim for service connection for residuals of a bilateral mammoplasty.  This decision constitutes a full grant of the benefits sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.



ORDER

New and material evidence having been received, the application to reopen a claim for service connection for bilateral mammoplasty is granted.

Service connection for residuals of a bilateral mammoplasty is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


